WHITING, C. J.
(dissenting). I am unable to concur in the views expressed in the foregoing opinion. If it were true thaL the defendants had been elected or appointed at one and the same time, and their election or appointment was being attacked upon some-ground common to both defendants, and it was, moreover, true that the defendants were holding offices which commenced at one and the same time with terms expiring at the same time, I believe the rule laid down in the foregoing opinion would be the correct one, and would be supported by all the authorities cited by Justice McCOY. An examination of the decisions cited in the lorcp;oing opinion will show that, where the same hold that two or more defendants can be united in such an action, in each case, the grounds upon which the rights of each to hold office were attacked were identical, and the defendants were holding identically the same office, being members of a board representing one district, elected at one time for identically the same term, and their right to hold office was being attacked by persons who' claimed to be themselves chosen for such office. It will thus be seen, as was held in the Utah case and also in the Rhode Island case, that there can be no one defendant against whose title to the office any one of -the contestants could lay claim.
The situation in the case at bar is entirely different. In March, 1910, the defendant Gray was appointed a member of the board by the joint act of two supervisors who were properly filling the offices of supervisors, but it is alleged that they acted without authority, in that a justice was not called in to act with them. It appears that one of the supervisors, who without question was property holding office, died, and in July, 19x0, the other supervisor and Gray (who was, at least, a de facto officer) held a meeting and appointed the other defendant. There is no allegation as to whether or not a justice was called in at such meeting. Under our statute the three supervisors, though representing the same district, hold for different terms. It will thus be seen that we have defendants who are members of the same board, but holding offices for different terms and claiming their offices, not by virtue of the same election or appointment, but by virtue of *465appointments held at different times, and when the appointing bodies were not the same. I believe that the opinions in People v. Long, 32 Colo. 486, 77 Pac. 251, State v. Parker, 121 N. C. 198, 28 S. E. 297, and Preshaw v. Dee, 6 Utah, 360, 23 Pac. 763, are directly in point, and that under the rule laid down therein the demurrer should have been sustained.